Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, the sole employee at a small boutique selling expensive men’s clothing, refused the employer’s request that she transfer to a larger store a few blocks away. While claimant testified that she believed her commissions would be reduced because she would have been required to work with another salesperson, the employer disagreed. The Unemployment Insurance Appeal Board, noting numerous inconsistencies in claimant’s testimony, credited the testimony of the employer and denied claimant’s application for benefits upon the ground that she voluntarily left her employment without good cause. We affirm. Failure to accept a new work assignment involving similar work that does not result in a reduction in pay has been held not to constitute good cause for leaving one’s employment (see, Matter of Guida [Sweeney], 238 AD2d 643; Matter of Suggs [Sweeney], 234 AD2d 849). Under the circumstances presented here, we conclude that the Board’s decision is supported by substantial evidence (see, id.). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.